Citation Nr: 1713977	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004, with service in Kuwait from March 2003 to March 2004.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In a Board decision of June 2015, the Board granted entitlement to service connection for posttraumatic stress disorder with depression and entitlement to service connection for obstructive sleep apnea. The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus were remanded for additional development and have since been returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. The Veteran demonstrated some defective hearing in the left ear at the time of entry into service.  Available evidence does not show that there was any increase in severity of the hearing loss during service and a hearing loss disability for VA purposes is not currently shown.

2. The Veteran's right ear hearing loss was not shown in-service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's right ear hearing loss is etiologically related to his active service, to include in-service noise exposure.  He does not have a hearing loss disability for VA purposes in the right ear.

3. The Veteran is competent to report that he has experienced ringing in his ears since service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred in-service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in-service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's June 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination in December 2015 and attempted to retrieve outstanding service treatment records, which were ultimately determined to be unavailable. The AOJ also obtained outstanding VA treatment records. The AOJ later issued a supplemental statement of the case in May 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss and/or tinnitus, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in-service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in-service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in-service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Sensorineural hearing loss and tinnitus are recognized by VA as being included with these enumerated diseases. 38 C.F.R. § 3.309(a).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2014). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background 

The Veteran seeks service connection for bilateral hearing loss and chronic tinnitus. 

Prior to his entry into service, the Veteran's hearing was examined in April 2000. Audiometric testing revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
10
15
15
25
20
30
Right
10
10
15
20
25
15

The Board notes that the results of the audiometric testing indicate that the Veteran entered active military service with mild pre-existing hearing loss in the left ear at 6000 Hz. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Audiometric testing from August 2000 revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
10
15
15
20
20
30
Right
5
10
10
15
20
15

A subsequent remark indicated that the Veteran was "routinely noise exposed." Service treatment records do not reveal any complaints, diagnosis, or treatment for hearing loss. As noted above, the Veteran's separation examination, which presumably would have occurred around August 2004, has been determined to be unavailable for review, if it was conducted. 

According to the Veteran's military personnel records and statements, his primary occupation was a medic. The Veteran stated that as part of his duties, he was routinely exposed to loud noise, including vehicle and aircraft engines, sirens, and explosions.

The Veteran was afforded a VA examination in May 2010. Audiometric testing revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
20
25
35
30
Right
15
20
25
25
30

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 98 percent, bilaterally.

According to the Veteran, he was exposed to a substantial amount of noise in-service, and only occasionally used hearing protection. He reported post-service noise exposure from motorcycles, along with recreational shooting. The Veteran first noticed his hearing problems when taking a college enrollment test after he was discharged from service. The Veteran also reported that his periodic episodes of tinnitus seem to coincide with his migraine headaches. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss. The examiner also noted that the Veteran exhibited mild left ear hearing loss at 6000 Hz prior to his entrance into service. As there was no discharge audiogram to review, the examiner could not provide additional remarks.

The Board observes that the Veteran has received some VA treatment for his hearing loss and was outfitted with hearing aids in either September or October 2011. The Board notes that audiometric testing results were reviewed in graphical format and the thresholds for each ear are unclear. Nevertheless, it is apparent that the treating audiologist diagnosed the Veteran with bilateral, mild to moderate sensorineural hearing loss at 250-8000 Hz. 

Additionally, the Board observes that, in a statement of January 2012, the Veteran's VA primary care physician indicated that the Veteran suffered from neurosensory hearing loss in both ears sufficiently severe to require hearing aids. According to that physician, the Veteran's "significant hearing loss" was established by audiometric testing conducted in May 2010 and September 2011.  

In March 2015, the Veteran testified that he did not experience hearing problems prior to his military service. He stated that he was exposed to loud noises from heavy equipment, machinery, and explosions. The Veteran also stated that he continues to experience ringing in his ears along with a pulsating or "whooshing" sound.  

Pursuant to the Board's June 2015 remand, the Veteran was afforded another VA examination in December 2015. Audiometric testing revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
15
25
25
35
30
35
Right
15
20
25
30
30
25

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 96 percent, bilaterally.

The examiner remarked that the Veteran exhibited mild left ear hearing loss at 6000 Hz prior to his entrance into service. The examiner stated that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear. The examiner further stated:

Entrance exam from 2000 indicated mild hearing loss at 6000 Hz [left ear]. Reference audiogram from 2000 indicated mild hearing loss at 6000 Hz, [left ear]. Official exit exam was not found in the claims file. However, C&P exam from 2010, completed 6 years AFTER military service, indicated mild hearing loss 3000-4000 Hz, AS. Examiner at the 2010 exam noted that no threshold shifts were noted 500-6000 Hz when comparing the enlistment exam to the 5/17/10 exam. The military defines a standard threshold shift (STS) as an average of 10 dB or greater shift at 2000 Hz, 3000 Hz, and 4000 Hz; or a 15 dB or greater change at any single frequency at 1000 Hz, 2000 Hz, 3000 Hz, or 4000 Hz; shifts 15 dB or greater at 6000 Hz also qualifies as a significant threshold shift. No significant threshold shifts, indicative of noise injury, are noted by this examiner from 500-6000 Hz when comparing the 2000 enlistment exam with the 2010 C&P exam. Therefore, there is no objective evidence (i.e. service audiometric results) to support claim of military related noise injury (i.e. noise induced hearing loss), or aggravation of pre-existing condition, from 2000-2004, even though military noise exposure is reported. Veteran contends the hearing problems started in- service, but there is no objective evidence to support this claim. Also, available service treatment records are silent for any complaint, diagnosis, or treatment of claimed condition. Based on the available evidence, it is this examiner's opinion that Veteran's hearing loss is less likely than not (<50%) permanently aggravated by military noise exposure.

Regarding the Veteran's right ear hearing loss, the examiner determined that it was not at least as likely as not caused by or a result of an in-service event. The examiner remarked that the Veteran's in-service occupation as a medic has a low probability for noise exposure. The examiner stated that the Veteran claimed noise exposure to heavy machinery and equipment and that it was not always practical to wear hearing protection. The examiner explained that:

[The Veteran's] entrance exam from 2000 indicated normal hearing, [right ear]. Reference audiogram from 2000 indicated normal hearing, [right ear]. Official exit exam was not found in the claims file. However, C&P exam from 2010, completed 6 years AFTER military service, indicated mild hearing loss at 4000 Hz only, AD. Examiner at the 2010 exam noted that no threshold shifts are noted 500-6000 Hz when comparing the enlistment exam to the 5/17/10 exam ... [No] significant threshold shifts, indicative of noise injury, are noted by this examiner from 500-6000 Hz when comparing the 2000 enlistment exam with the 2010 C&P exam. Therefore, there is no objective evidence (i.e. service audiometric results) to support claim of military related noise injury (i.e. noise induced hearing loss) from 2000-2004, even though military noise exposure is reported. Veteran contends the hearing problems started in-service, but there is no objective evidence to support this claim. Also, available service treatment records are silent for any complaint, diagnosis, or treatment of claimed condition. Based on the available evidence, it is this examiner's opinion that Veteran's hearing loss is less likely than not (<50%) a result of military noise exposure.

Regarding the Veteran's chronic tinnitus, the examiner determined that it was also not at least as likely as not caused by or a result of military noise exposure. The examiner noted that the Veteran complained of ringing in his ears since 2003 while in Iraq. The examiner commented that tinnitus is a known symptom of a range of auditory and non-auditory disorders, as well as a side effect of certain medications. The examiner stated that there was no objective evidence indicative of a noise-induced injury while in-service and that a post-deployment health assessment from 2004 was marked "no" for tinnitus. The examiner explained that:

Tinnitus can be a symptom of a wide range of non-auditory problems and medications. And, the currently accepted standard of objective evidence (i.e. service audiometric results) for noise-related tinnitus service connection shows that military noise exposure is not the likely etiology of Veteran's current complaint of tinnitus. There is insufficient evidence to establish a nexus of service connection for tinnitus. Based on the available evidence, it is this examiner's opinion that Veteran's current tinnitus is less likely than not (<50%) a result of military noise exposure.

In support of his claim, the Veteran has also submitted a June 2016 lay statement from his brother. The brother's statement includes a summary of the Veteran's hearing loss problems and use of hearing aids.

Left ear hearing loss

Initially, the Board notes that there was a suggestion of hearing impairment at the time of entry into service at 6000 Hz in the left ear.  The examiners have essentially concluded that the evidence of record does not show that this hearing impairment was made worse by service.

In terms of the discussion herein, however, that is essentially academic, as the evidence currently fails to reveal hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385.  He does not have 3 readings over 26 decibels in the ranges of 500-4000 Hertz.  Moreover, he does not have any reading of 40 or more and all speech discrimination scores have been 94 percent or higher.  As such, it does not matter whether there was any change in the 6000 Hertz frequency, as the Veteran does not now, and has not during the appeal period evidenced a hearing loss disability for VA purposes.  Thus there is no hearing loss in the left ear that can be service connected.

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

Right ear hearing loss

The Veteran seeks service connection for his right ear hearing loss. The Board notes that a summary of the Veteran's hearing loss history is discussed above in the previous section. 

As with the left ear, the Veteran does not manifest right ear hearing loss disability as defined for VA purposes.  He does not have 3 readings over 26 decibels in the 500-4000 Hertz range, does not have a single reading over 40, and no speech discrimination reading of less than 94 percent.  As such, he does not have a hearing loss disability to service connected.  Readings at 6000 Hertz and above are not significant for hearing loss disability for VA purposes.

A preponderance of the evidence shows, however, that the Veteran's right ear hearing loss is not related to service. The Board finds the December 2015 VA examiner's reasoning highly probative as he indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in-service noise exposure. 

Although the Veteran asserts that his right ear hearing loss was caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss is outside the scope of a lay person's competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran is competent to report symptoms such as difficulty hearing, his lay assertions offer little support for the claim. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran was discharged from service in August 2004, but his discharge examination report is unavailable. Importantly, there are no medical records indicating any hearing problems until late 2011 when he was fitted for VA issued hearing aids. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the fact that the Veteran did not submit a claim for service connection for hearing loss until at least 5 years after separation from service, may be considered as a factor in resolving the claim. See Maxson v. West, 12 Vet. App. 453, 459 (1999). 

There is otherwise no evidence indicating compensable right ear hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting complaints of hearing problems until 2011, of a continuity of symptomatology since service. 38 C.F.R. §§ 3.307, 3.309. Therefore, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

Chronic Tinnitus

The Veteran seeks service connection for chronic tinnitus. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that she currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability.

The Board will also conceded in-service noise exposure.

Although the Board is presented with no record of complaints of ringing in the ears in-service or until at least 5 years thereafter, the Veteran's personnel records and his report of his military duties evidence significant noise exposure during active duty. As a layperson, he is competent to report that he has experienced ringing in his ears since service. See Layno v. Brown, 6 Vet. App. 465 (1994). Although there is no objective evidence to support a specific incident of acoustic trauma in service, and there is significant clinical opinion against the claim, the Board accepts the Veteran's statements as competent and credible as to his having been exposed to noise in the military and ringing in the ears that continued thereafter. Importantly, according to the May 2010 VA examiner, the Veteran's tinnitus appeared to coincide with migraine headaches, which have since become service-connected. Therefore, after review of the record, the Board finds that the evidence is in relative equipoise, such that a finding of tinnitus of service onset maybe conceded, and/or secondary to his service-connected migraine headaches. The benefit of the doubt is thus resolved in favor of the Veteran in this matter in granting service connection for tinnitus. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


